Citation Nr: 1048001	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  10-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right ear tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to October 
1951.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 RO decision, which reopened and 
denied a claim for service connection for hearing loss and 
granted service connection for right ear tinnitus, assigning a 10 
percent evaluation, effective August 20, 2008.

Despite the determination reached by the RO, the Board must find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The 
following decision addresses this question.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a RO decision dated in June 2002, the Veteran's claim of 
service connection for hearing loss was denied on the basis that 
there is no record of treatment in service for hearing loss and 
no medical evidence showing the Veteran's current hearing loss is 
related to his military service. 

2.  Evidence received since the June 2002 RO decision is not 
cumulative or redundant, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hearing loss.

3.  The Veteran's hearing loss is not shown by the most probative 
medical evidence of record to be etiologically related to a 
disease, injury, or event in service, nor is it shown to have 
manifested within 1 year of discharge from service.

4.  The Veteran's service-connected right ear tinnitus is 
assigned a 10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The June 2002 RO decision denying the Veteran's claim of 
service connection for hearing loss is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of service connection for hearing loss has been submitted.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 
(2010).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for right ear tinnitus.  38 
U.S.C.A. § 1155; (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 

A September 2008 VCAA letter dated fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  This letter 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this 
letter described how appropriate disability ratings and effective 
dates were assigned.    

Additionally, for initial rating claims or claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material evidence, 
in addition to providing notice of the evidence and information 
that is necessary to establish entitlement to service connection, 
VA must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the Court 
determined that in the context of a claim to reopen, the VCAA 
requires that VA must first review the bases for the prior denial 
of record, and then release a notice letter to the Veteran that 
explains the meaning of both 'new' and 'material' evidence, and 
also describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found to 
be insufficiently shown at the time of the prior final VA denial.  
See Kent, supra.

As will be discussed below, the Board is reopening the claim of 
service connection for hearing loss.  Therefore, any failure to 
provide VCAA compliant notice with regard to the Veteran's 
application to reopen this claim would be moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The Board may proceed with consideration of 
the claim on the merits.

With regard to the duty to assist, the result of the RO's 
development indicates that the Veteran's service treatment 
records are unavailable.  VA has a heightened duty to assist in 
these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board concludes, however, that the heightened duty to assist 
has been met. Exhaustive attempts were made to obtain the 
Veteran's service treatment records. The RO made a formal 
finding, in October 2008, that the service treatment records 
could not be obtained and outlined the efforts that had been made 
in attempt to obtain them.  The Veteran was notified that his 
service treatment records were determined to be unavailable in an 
October 2008 letter.  Subsequently, in October 2008, the Veteran 
submitted a NA Form 13055, in which he indicated that he received 
treatment for ear pain in service from July 1950 to July 1951.  
However, as the Veteran did not narrow this timeframe to 3 months 
or less, an addendum to the Formal Finding on Service Treatment 
Records was made in November 2008, which determined that the 
Veteran did not submit adequate information to warrant further 
development.  Additionally, the Board notes that the Veteran 
submitted an October 2008 Authorization and Consent to Release 
Information Form for a Dr. J. in Lexington, Kentucky.  However, 
as the Veteran also indicated that this physician was retired and 
he had no address to provide or a means of contacting this 
physician, the Board has no means of obtaining such medical 
records.  Likewise, the Veteran indicated in a previous March 
2001 claim that he sought treatment from a Dr. W. in 1997.  
However, he has provided no means of contacting this physician 
and specifically indicated on the October 2008 Authorization and 
Consent to Release Information Form that he does not remember 
doctors names and/or addresses.  As such, the Board finds that 
the claims file contains all available evidence pertinent to the 
claims, including VA medical records.  All records identified by 
the Veteran as relating to these claims have been obtained, to 
the extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided a VA examination for his hearing loss claim most 
recently in June 2010.  The examiner reviewed the claims file, 
conducted the appropriate diagnostic tests and studies, and noted 
the Veteran's assertions.  As such, the Board finds this 
examination report and opinion to be thorough, complete, and 
sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

With regard to the Veteran's claim for an increased rating for 
right ear tinnitus, the Veteran was provided an audiological 
examination most recently in June 2010.  There is no objective 
evidence indicating that there has been a material change in the 
severity of this service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous medical records.  The examination in this case is 
adequate upon which to base a decision with regards to this 
claim. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

 To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
See 38 C.F.R. § 3.385 (2008).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for hearing loss.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for hearing loss.  After review of the evidence of 
record, the Board finds that new and material evidence has been 
submitted.

The Board notes that the Veteran was denied service connection 
for hearing loss in a June 2002 RO decision.  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2010).  The claimant has one 
year from notification of an RO decision to initiate an appeal by 
filing a NOD with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, and 20.302(a) (2010).  The Veteran was notified of the 
June 2002 RO decision via a July 1, 2002, letter.  He did not 
file a timely appeal.  Therefore, the June 2002 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. § 
5108 (West 2002).  

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

The basis for the June 2002 denial was that there was no record 
of treatment in service for hearing loss and no medical evidence 
showing the Veteran's current hearing loss is related to his 
military service.  At the time of this denial, VA medical records 
and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists of 
statements from the Veteran, signed affidavits from the Veteran's 
brother-in-law and sister-in-law, and VA medical records.

With regard to the signed affidavits, the Board notes that the 
Veteran's brother-in-law indicated in his January 2010 affidavit 
that he knew the Veteran before and after his military service.  
Specifically, he indicated that that the Veteran worked for him 
before entering the military and lived with him for a brief 
period of time after he was discharged from the military.  He 
further indicated that he distinctly recalled the Veteran's 
hearing being most adversely affected by his service in the 
military and his resulting complaints.    

The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran's brother-in-law is not competent to offer a 
medical opinion on the etiology of the Veteran's current hearing 
loss, he is competent to testify that he knew the Veteran before 
and after his military service and recalled him complaining of 
hearing difficulty upon returning from active duty.  Therefore, 
as the newly submitted lay evidence addresses the issue of 
continuity of symptomatology since service and, thus, speaks to 
the possibility of a relationship between the Veteran's current 
hearing loss and his military service, the Board concludes that 
it satisfies the low threshold requirement for new and material 
evidence.  As such, the claim is reopened.  The Board will now 
turn to evaluating the merits of his claim.

The Veteran essentially contends that he currently experiences 
hearing loss as the result of exposure to loud noises from 
artillery during service.  See Claim, August 2008.  He asserts 
that he was treated by a field medic in Korea while in service.  
Id.  In the November 2010 Appellant's Brief, it was asserted that 
the Veteran suffered from a number of ear problems from the cold 
and wind.  

As noted above, the Veteran's service treatment records are 
unfortunately not available for review.

A December 2008 VA audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
25
55
70
65
70
LEFT
105+
105+
105+
105+
105+
Speech recognition ability was 72 percent for the right ear and 
could not be tested in the left ear.  As the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater bilaterally, the criteria 
for hearing loss as described under 38 C.F.R. § 3.385 have been 
met bilaterally.  The examined who conducted this examination 
reviewed the claims file and noted the Veteran's complaints.  
Specifically, the examiner noted the Veteran's reports that, 
while in service, he was exposed to loud noise from howitzers 
while in Korea and in field practice while in Japan.  Since 
discharge from service, the Veteran worked construction for 4 
years, drove a truck for 6 years, ran a black top company until 
the late 1980's, and then farmed since then.  He reported some 
recreational loud noise exposure from trap shooting.  The 
examiner noted no pertinent family or social history of ear 
disease, or head or ear trauma.  The examiner determined that, 
with regard to hearing loss, she could not resolve this issue 
without resorting to mere speculation.  She noted that the first 
record of hearing loss was in 2001.  The Veteran reported that 
his left ear had been dead for 4 to 5 years at that time.  The 
Veteran reported a history of noise exposure while in service, as 
well as an extensive history of noise exposure in his post-
service occupations.  The examiner opined that, without resorting 
to mere speculation, she cannot resolve whether or not the 
Veteran's hearing loss is due to acoustic trauma while in 
service. 


A June 2010 VA audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
25
60
75
70
75
LEFT
105+
105+
105+
105+
105+
Speech recognition ability was 72 percent for the right ear and 
could not be tested in the left ear.  The same examiner who 
conducted the December 2008 VA examination conducted this 
examination as well.  In this examination report, it was noted 
that the Veteran reported that he was exposed to loud noises from 
howitzers while in service in Korea.  Since discharge from 
service, the Veteran has worked construction for 4 years, drove a 
truck for 6 years, ran a blacktop company until the late 1980's, 
and then worked in farming since then.  He reported some 
recreational noise exposure from trap shooting.  The Veteran 
reported that he has had a history of ear infections but that he 
thought the loud guns in Korea caused his hearing to go in his 
left ear.  The Veteran reported that he was exposed to -30 degree 
weather while driving a jeep with no doors in Korea.  He has not 
been able to hear from that ear since the 1960's or 1970's.  He 
did see an ear doctor that was unable to help him with his 
hearing loss and, when he went back to see him after experiencing 
a great deal of pain in his left ear while truck driving in 
Michigan, he was no longer in practice and no records were 
available.  The examiner concluded by noting that the first 
record of hearing loss was in 2001.  The Veteran reported that 
his left ear had been dead for 4 to 5 years at that time.  The 
Veteran reported a history of noise exposure while in service, as 
well as an extensive history of noise exposure in his post-
service occupations.  In reviewing the Veteran's records from the 
VA Medical Center (VAMC) in Lexington, Kentucky, the reports 
stated that the Veteran did not report any treatment of middle 
ear pathology, dizziness, or balance problems at either the 2001 
or 2008 examinations.  The Veteran also did not report any middle 
ear pathology, dizziness, or balance problems on the December 
2008 VA examination.  The examiner noted that, upon examination 
today, the Veteran did report seeing an ear doctor for ear pain 
after his discharge from the service, stating that, at one 
incident in Michigan, he was in so much pain that he tried to go 
back to his ear doctor in Lexington.  He was unable to find his 
previous ear doctor upon return from Michigan for continued care, 
so no records were available.  The Veteran's hearing loss on the 
left side is not consistent with a hearing loss suffered from 
loud noise exposure.  The Veteran was discharged from service in 
1951 and the first evidence of hearing loss was in  2001, 50 
years after his service.  Based on this new information regarding 
the Veteran's history of medical treatment to his ears, the 
examiner opined that the Veteran's hearing loss is less likely as 
not due to loud exposure while in the service.  

As an initial matter, the Board notes that there is no competent 
medical evidence of record reflecting that the Veteran 
demonstrated hearing loss of either ear to a compensable degree 
within one year of discharge from active duty.  As such, service 
connection for hearing loss cannot be granted on a presumptive 
basis.  

With regard to granting service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
In this case, there is no medical evidence of record relating the 
Veteran's current hearing loss to his active duty service.  
Moreover, the June 2010 VA opinion specifically indicated that 
the Veteran's hearing loss is less likely as not due to loud 
exposure while in the service.  There is no medical evidence of 
record to the contrary.  While the December 2008 VA opinion 
indicated that the issue of whether or not the Veteran's hearing 
loss is due to acoustic trauma while in service could not be 
resolved without resorting to mere speculation, the Board notes 
that this opinion was rendered by the same examiner who rendered 
the June 2010 VA opinion.  Therefore, she clearly determined 
based on a second review of the evidence and interview of the 
Veteran that an opinion could be rendered on the matter.  To the 
extent that the Veteran has asserted that he suffered from a 
number of ear problems from the cold and wind, the Board finds 
there is no medical evidence of record to support his assertions 
that his current hearing loss is related to cold and wind.  The 
examiner at the June 2010 VA examination specifically noted the 
Veteran's reports of  being exposed to -30 degree weather while 
driving a jeep with no doors in Korea and did not link the 
Veteran's current hearing loss to his active duty service.  With 
no medial evidence of record linking the Veteran's current 
hearing loss to his active duty service, the Veteran's claim for 
service connection for hearing loss must fail on a direct basis.  
See Shedden, supra. 

The Board notes the assertion set forth in the November 2010 
Appellant's Brief that the rationale of the June 2010 VA opinion 
is based on the unavailability of Veteran's service treatment 
records.  However, the Board finds no evidence to support this 
assertion.  The examiner reviewed the claims file, examined the 
Veteran, and noted the Veteran's reported symptoms and history.  
Moreover, the examiner specifically indicated that this opinion 
was based, at least in part, on new information regarding the 
Veteran's history of medical treatment to his ears.  The Board 
agrees that to base a medical opinion or deny the Veteran 
benefits based on the unavailability of service treatment records 
would be improper.  However, that is clearly not the basis of 
this VA medical opinion.  As such, the Board finds the June 2010 
opinion to be the most probative medical evidence of record with 
regard to the matter on appeal, and this claim must be denied.   

The Board acknowledges the Veteran's contention that he currently 
has bilateral hearing loss as a result of his active duty 
service.  Likewise, the Board notes the contentions submitted by 
the Veteran's brother-in-law and sister-in-law that they retain 
personal knowledge of the Veteran's hearing being adversely 
affected by his military service and his resulting complaints.  
However, the most probative medical evidence of record simply 
does not relate the Veteran's current hearing loss to his active 
duty service.  Certainly, the Veteran, his sister-in-law, and his 
brother-in-law can attest to factual matters of which they had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran, his sister-in-law, and 
his brother-in-law, as lay persons, have not been shown to be 
capable of making medical conclusions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran, his sister-in-law, 
and his brother-in-law are competent to report what comes to them 
through their senses, they do not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, 
while the Board has considered these lay assertions, the Board 
ultimately places more weight on the June 2010 opinion of the 
competent health care specialist discussed in detail above.

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hearing loss, and the benefit-of-the-doubt 
rule is not for application.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right ear tinnitus. 

A 10 percent evaluation is currently assigned to the Veteran's 
right ear tinnitus, effective August 20, 2008, under Diagnostic 
Code 6260.  The Veteran is seeking a higher evaluation.

The Board notes that tinnitus is evaluated under Diagnostic Code 
6260, which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2010).

Prior to that date, recurrent tinnitus was also rated 10 percent 
disabling, which was the highest schedular rating assignable.  A 
note following the former regulation provided:

A separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

The changes to Diagnostic Code 6260 were interpretive only; they 
merely codified VA's practice of assigning only a single 10 
percent evaluation for tinnitus, even where the sound is 
perceived in both ears.  In other words, VA's comments merely 
explained or clarified the Department's intent in providing a 
single 10 percent disability rating under Diagnostic Code 6260.  
In fact, the proposed amendment explicitly stated that no 
substantive change was involved.  See 67 Fed. Reg. 59,033 
(September 19, 2002).
The Court challenged the Board's understanding of the July 2003 
amendment as being merely interpretive in Smith v. Nicholson, 19 
Vet. App. 63 (2005).  There, the Court reversed a Board decision 
that found that, under pre-June 2003 regulations, no more than a 
single 10-percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that pre-
1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit reversed the Veterans Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10-percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to substantial 
deference by the courts as long as that interpretation was not 
plainly erroneous or inconsistent with the regulations.  Id.  
Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 was 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Court erred in not deferring 
to VA's interpretation.

In the case currently on appeal, the Board notes that the RO 
assigned the Veteran a 10 percent evaluation for his service-
connected right ear tinnitus.  The effective date of the award of 
10 percent for tinnitus is after the date of the June 13, 2003, 
amendment to the rating code.  Thus, a 10 percent rating is 
clearly the maximum rating assignable for the Veteran's right ear 
tinnitus.  An increased schedular rating is not available.  

The Board notes the assertions set forth in the November 2010 
Appellant's Brief that an additional 10 percent evaluation should 
be awarded for each ear.  However, as clearly stated above, 
Diagnostic Code 6260 assigns only a single evaluation for 
recurrent tinnitus, whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2010).  Therefore, even if the Veteran were 
service connected for bilateral tinnitus, he could not be 
assigned an evaluation in excess of 10 percent for both ears.  

Under these circumstances, the disposition of this claim is based 
on the law, and not the facts of the case, and the claim for an 
increased schedular rating must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board notes the assertions set forth in the November 2010 
Appellant's Brief that the Veteran should be granted an increased 
rating due to extra-schedular consideration.  The Board also 
notes that the Veteran indicated in an October 2008 statement 
that he has been self employed and has lost considerable time due 
to pain, ringing, and noise in his ears.  As such, the Board has 
considered the potential application of other various provisions, 
including 38 C.F.R. § 3.321(b)(1), for exceptional cases where 
schedular evaluations are found to be inadequate.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 
Vet App 111 (2008), there is a three- step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
rating.  First, the Board must first determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected tinnitus is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's disability with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In summary, with regard to assigning a schedular evaluation in 
excess of 10 percent, as noted above, the disposition of the 
claim for a higher schedular rating is based on the law, and not 
the facts of the case.  As such, the claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  With regard to the possibility of 
assigning an extra-schedular evaluation, the Board concludes that 
the preponderance of the evidence is against the claim for an 
increased rating for the Veteran's right ear tinnitus on an 
extra-schedular basis.  The benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application as there is not 
an approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings has been considered and is not for 
application.  See Fenderson, supra.















ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for hearing loss, the Veteran's claim 
is reopened.  To this extent, and to this extent only, the appeal 
is granted.

Entitlement to service connection for hearing loss is denied. 

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected right ear tinnitus is denied. 





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


